         Case:
        Case   19-16102, 06/03/2019,
             4:19-cv-00892-HSG       ID: 11317423,
                                 Document          DktEntry:
                                            155 Filed        6, Page
                                                      06/03/19   Page1 1ofof2 2




                     UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                            JUN 3 2019
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
SIERRA CLUB; SOUTHERN BORDER                      No.    19-16102
COMMUNITIES COALITION,
                                                  D.C. No. 4:19-cv-00892-HSG
                 Plaintiffs-Appellees,            Northern District of California,
                                                  Oakland
 v.
                                                  ORDER
DONALD J. TRUMP, in his official
capacity; et al.,

                 Defendants-Appellants.

      The appeal filed May 29, 2019 is a preliminary injunction appeal.

Accordingly, Ninth Circuit Rule 3-3 shall apply.

      The mediation questionnaire is due three days after the date of this order.

      If they have not already done so, within 7 calendar days after the filing date

of this order, the parties shall make arrangements to obtain from the court reporter

an official transcript of proceedings in the district court that will be included in the

record on appeal.

      The briefing schedule shall proceed as follows: the opening brief and

excerpts of record are due not later than June 26, 2019; the answering brief is due

July 24, 2019 or 28 days after service of the opening brief, whichever is earlier;

and the optional reply brief is due within 21 days after service of the answering

brief. See 9th Cir. R. 3-3(b).

AT/MOATT
        Case:
       Case   19-16102, 06/03/2019,
            4:19-cv-00892-HSG       ID: 11317423,
                                Document          DktEntry:
                                           155 Filed        6, Page
                                                     06/03/19   Page2 2ofof2 2




      No streamlined extensions of time will be approved. See 9th Cir. R. 31-

2.2(a)(3). Any request for an extension of time to file a brief must be made by

written motion under Ninth Circuit Rule 31-2.2(b).

      Failure to file timely the opening brief shall result in the automatic dismissal

of this appeal by the Clerk for failure to prosecute. See 9th Cir. R. 42-1.


                                                  FOR THE COURT:

                                                  MOLLY C. DWYER
                                                  CLERK OF COURT


                                                  By: Allison Taylor
                                                  Deputy Clerk
                                                  Ninth Circuit Rule 27-7




AT/MOATT                                  2                                      19-16102
